Exhibit 99.1 FOR IMMEDIATE RELEASE Javelin Pharmaceuticals, Inc. Reports Third Quarter 2009 Results Conference Call Today at 8:30am EST CAMBRIDGE, Mass., November 10, 2009 (BUSINESS WIRE) Javelin Pharmaceuticals, Inc. (NYSE Amex: JAV - News), a leading developer of novel acute care pain products, today reported its unaudited financial results for the third quarter ended September 30, 2009. Financial highlights for the three months ended September 30, 2009: v Ended the third quarter with approximately $3.3 million in cash and cash equivalents; not including approximately $3.7 million in net proceeds received from a registered direct offering on October 30, 2009 v Net loss in the third quarter of 2009 decreased to approximately $6.8 million, or $0.11 per share, from approximately $10.9 million, or $0.18 per share, in the third quarter of 2008 v Significant reduction in Q3 expenses from Q2 v On track to file a high quality NDA for Dyloject this quarter Financial Performance The Company ended the third quarter of 2009 with $3.3 million in cash and cash equivalents. During the fourth quarter, the Company raised approximately $3.7 million in additional net proceeds from an unsolicited registered direct placement of its common stock to a new shareholder. For the three and nine months ended September 30, 2009, total revenues were $1.1million and $3.5 million, compared to $0.4 million and $0.6 for each of the respective periods a year ago. Javelin’s net loss decreased to approximately $6.8 million, or $0.11 per share, for the three months ended September 30, 2009, from approximately $10.9 million, or $0.18 per share, for the comparable period in 2008. For the nine months ended September 30, 2009, the net loss was approximately $29.5 million, or $0.49 cents per share, down from $29.7 million, or $0.54 cents per share, for the same period a year ago. Javelin incurred approximately $7.5 million in total operating expenses in the third quarter of 2009 compared to approximately $11.4 million for the comparable period a year ago. For the nine months ended September 30, 2009 and 2008, Javelin’s total operating expenses were $32.6 million and $31.1 million, respectively. For the three months ended September 30, 2009 and 2008, our cost of revenues was approximately $0.9 million and $0.3 million, respectively. For the nine months ended September 30, 2009, cost of revenues was approximately $2.9 million compared to 0$.5 million in the same period for 2008. 1 Research and development expenses decreased from approximately $6.9 million for the three months ended September 30, 2008 to $4.2 million for the three months ended September 30, 2009. Total research and development expenseincreased from $17.0 million for the nine months ended September 30, 2008 to $21.3 million for the nine months ended September 30, 2009. Selling, general and administrative expenses for the three months ended September 30, 2009 were $2.4 million, as compared to $4.2 million for the three months ended September 30, 2008, and $8.2 million for the nine months ended September 30, 2009, compared to $13.4 million for the similar period in 2008. JAVELIN PHARMACEUTICALS, INC (A Development Stage Enterprise) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2009 December 31, 2008 Assets Current assets: Cash and cash equivalents $ 3,272,678 $ 20,057,937 Accounts receivable, product sales - 470,288 Inventory - 1,847,904 Prepaid expenses and other current assets 493,534 511,820 Total current assets 3,766,212 22,887,949 Long term marketable securities available-for-sale - 1,586,910 Fixed assets, at cost, net of accumulated depreciation 950,426 1,195,670 Intangible assets, net of accumulated amortization 3,039,090 3,480,248 Other assets 146,468 154,918 Total assets $ 7,902,196 $ 29,305,695 Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ 7,770,353 $ 8,119,006 Deferred revenue, current 1,204,301 - Deferred lease liability 426,587 513,519 Total current liabilities 9,401,241 8,632,525 Deferred revenue, noncurrent 5,017,921 - Total liabilities 14,419,162 8,632,525 Commitments and contingencies - - Stockholders' Equity (Deficit) Preferred stock, $0.001 par value, 5,000,000 shares authorized; as of September 30, 2009 and December 31, 2008, none of which are outstanding - - Common stock, $0.001 par value; 200,000,000 shares authorizedas of September 30, 2009 and December 31, 2008; 60,675,016 and 60,649,358 shares issued and outstanding as of September 30, 2009 and December 31, 2008, respectively 60,675 60,649 Additional paid-in capital 176,801,138 174,534,897 Other comprehensive income 25,499 10,383 Deficit accumulated during the development stage (183,404,278 ) (153,932,759 ) Total stockholders' equity (deficit) (6,516,966 ) 20,673,170 Total liabilities and stockholders' equity (deficit) $ 7,902,196 $ 29,305,695 2 JAVELIN PHARMACEUTICALS, INC. (A Development Stage Enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Revenues: Partner revenue $ 1,130,966 $ - $ 3,330,849 $ - Product revenue - 366,050 188,172 611,352 Total revenues 1,130,966 366,050 3,519,021 611,352 Costs and expenses Cost of revenue 881,539 272,358 2,899,368 451,763 Research and development 4,165,716 6,887,952 21,320,172 17,043,301 Selling, general and administrative 2,369,210 4,163,646 8,153,955 13,400,159 Depreciation 79,615 85,958 245,138 206,561 Total costs and expenses 7,496,080 11,409,914 32,618,633 31,101,784 Operating loss (6,365,114 ) (11,043,864 ) (29,099,612 ) (30,490,432 ) Other income (expense): Interest income 5,864 229,958 49,632 807,760 Other income (expense) (394,187 ) (33,275 ) (415,327 ) 2,814 Total other income (expense) (388,323 ) 196,683 (365,695 ) 810,574 Loss before income tax provision (6,753,437 ) (10,847,181 ) (29,465,307 ) (29,679,858 ) Income tax provision 6,756 23,375 6,212 23,375 Net loss attributable to common stockholders $ (6,760,193 ) $ (10,870,556 ) $ (29,471,519 ) $ (29,703,233 ) Net loss per share attributable to commonstockholders: Basic and diluted $ (0.11 ) $ (0.18 ) $ (0.49 ) $ (0.54 ) Weighted average shares 60,447,975 60,393,432 60,433,689 54,767,751 About Javelin With corporate headquarters in Cambridge, MA, Javelin applies innovative proprietary technologies to develop new drugs and improved formulations of existing drugs to target unmet and underserved medical needs in the acute pain management market.
